DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 6, 8 and 11 recite the following language, or, a variation thereof:
“the base forming a solid structure to which said one or more decorative elements are affixed in position thereon and upwardly depend therefrom without the aid of a separate supporting structure that extends a substantial distance or completely through the base”.
The specification is lacking the added limitation.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 7-9, 13, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “the base forming a solid structure to which said one or more decorative elements are affixed in position thereon and upwardly depend therefrom without the aid of a separate supporting structure,” (emphasis added) or version thereof found in claim 7  was not described in the specification in such a way as to reasonably convey to one skilled in the art what constitutes “a separate supporting structure” much less the claimed decorative elements being affixed in position and upwardly depending from the base, “without the aid of a separate supporting structure,” as claimed.  The disclosure is blank as to what applicant defines as “a separate supporting structure,” and therefore one skilled in the art would be unable to ascertain the metes and bounds of such a limitation.
Claims 8-9, 13, and 17 are rejected based on their dependency on 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 11-13, 14-17, 19 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 6: “wherein the above steps of the claimed method overcome the above-identified prior art problems of creating a desired decorative environment, cleaning an aquarium without harming the fish or reptiles, and decorating or redecorating the decorative environment; wherein the decorative environment overcomes difficulties that individuals have in achieving an acceptable décor, and wherein the housing and ornament assembly is useable in a non-aquarium environment by not using water and fish or reptiles in the housing.” For instance how does one ascertain the difficulties of unique individuals, how can this possibly be quantified. What is considered an acceptable décor? Etc.
Claim 7: “wherein the unique ornamental design of the first ornament assembly or replacement decorative ornament assembly overcomes the problem of consumers needing to create a décor that is acceptable to them; and wherein the above steps of the claimed method overcome the above-identified prior art problems of creating a desired decorative environment, cleaning an aquarium without harming the fish or animals, and decorating or redecorating a decorative environment after cleaning the ornament assembly and housing.” Again these are mere conclusory statements, the scope of which cannot be ascertained.
Claim 11: ” wherein the above steps of the claimed method address and overcome the above-identified prior art problems of creating a desired decorative environment, cleaning an aquarium without harming the fish or animals, and decorating or redecorating the decorative environment after cleaning the ornament assembly with integral base and housing; wherein the decorative environment 
Applicants is advised that the further preamble limitations are likewise not considered to be given any patentable weight since they recite only purpose or intended use of the method.  Applicant is advised to review MPEP 608.01(i) and 2111.02.
Further meets and bounds of these preamble recitations are unclear, for instance how are “the prior art problems of many individuals lacking in creativity or know-how to decorate an aquarium in a décor that is acceptable to them” (claim 6) even assessed. What are the prior art problems? How is an individual lacking creatively determined? As written the method cannot be performed by a person with creativity? How do you determine what is acceptable décor for a unique individual? Etc.
MPEP 2111.02 Section II.
“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)”.
The remaining claims are rejected based on their dependency on the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 9, 13, 17 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2009/0114162 to Locklear (Previously cited in applicants IDS filed 9/28/2018).
In re claim 7, Locklear teaches a method for decorating or redecorating and cleaning a fish tank housing while overcoming the prior art problems of many individuals lacking the creativity or know-how, to select a décor that is acceptable to them; the stirring of loose gravel when adding or moving decor; altering the environment and creating a toxic environment by causing high levels of ammonia gas and nitrates to be released into the aquarium water when stirring the gravel; wherein high gaseous levels, which emanate from waste from fish or animals in the aquarium and food particles not consumed that Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)”); 
the housing 100 including a bottom for defining an inner surface and at least one sidewall (Fig. 4), the method comprising the steps of:
 accessing a first decorative ornament assembly having a first unique visual design 40, 50-51, 52, 38, Fig 2a-5, the decorative ornament assembly creating a unique environmental theme and including a base 1 and one or more decorative elements 40, 50-51, 52, 38, Fig 2a-5, the base having a bottom as well as an outer periphery (Fig. 4); 
the base forming a solid structure to which said one or more decorative elements are affixed in position thereon and upwardly depend therefrom without the aid of a separate supporting structure (Fig. 2a-5), at least one of said decorative elements being spaced from said outer periphery of said base (Fig. 2a-5), the bottom of the base having the same size and shape as that of the bottom wall inner surface area of the housing (Fig. 4); 

removing said ornament assembly from said housing by grabbing said at least one of said decorative elements spaced from said base outer periphery in order to lift out said ornament assembly (Fig. 5; Para 48); cleaning the housing and ornament assembly with a gravel cleaner, wherein the operation of the gravel cleaner is improved because the base is solid without any loose gravel (Para 27), and keeping the cleaned ornament assembly in the housing (para 0027, 0037, abstract) or redecorating by placing a different ornament assembly in the housing (see figs./abstract/para 0027, different decorating assemblies are available, a new assembly can be placed in the housing, décor as per fig. 4 vs as per fig. 5 for instance) and replacing the one or more fish or animals (routinely replaced in fish tanks); 
wherein the unique ornamental design of the first ornament assembly or replacement decorative ornament assembly overcomes the problem of consumers to create décor that is acceptable to them; and 
wherein the above steps of the claimed method address and overcome the above-identified prior art problems of creating a desired decorative environment, cleaning an aquarium without harming the fish or animals, and decorating or redecorating a decorative environment the ornament assembly and housing (note that these limitations are taught according to the above identified teachings of the prior art to Locklear and don’t further add to the claimed invention any patentable step).  
MPEP2112.02 Section I recites  and is applicable as follows:
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).” In this instance, whatever Locklear discloses as used to “clean” the gravel is considered a gravel cleaner.
If for any reason it can be interpreted that Locklear fails to explicitly disclose the positive recitation of a method, including the cleaning with the gravel cleaner, the following applies.
Locklear teaches all aspects of a device that is capable of being used to perform the claimed method and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teachings of Locklear as a whole, effectively providing a method of use enabling a user to clean with a gravel cleaner. 
If for any reason it can be interpreted that Locklear fails to explicitly disclose the positive recitation of a method, including the removing said one or more fish from said housing; and removing the water from said housing prior to cleaning; replacing the one or more fish or animals and water after replacing the base, the following applies.
Locklear teaches all aspects of a device that is capable of being used to perform the claimed method and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teachings of Locklear as a whole, effectively providing a method of use enabling a user to operate the decoration assembly so as to properly replace the decoration assembly with a different decoration assembly. Furthermore, Lockwood does in fact teach that the housing houses both water and fish (aquarium). Accordingly it would have been obvious to one of ordinary skill in the art to have removed the fish and the water from the housing in order to effectively clean the fish tank without damaging the fish therein and further to provide fresh water to the housing.
In re claim 9, Locklear teaches the method of claim 7, further including the steps of: wherein the bottom inner surface area of said housing is entirely covered by the bottom of said first ornament 
MPEP2112.02 Section I recites  and is applicable as follows:
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”
If for any reason it can be interpreted that Locklear fails to explicitly disclose the positive recitation of a method, including the removing said one or more fish from said housing; and removing the water from said housing prior to cleaning;6Docket No. 8765041CON2 16/028,895and replacing the one or more fish or animals and water after replacing the base, the following applies.
Locklear teaches all aspects of a device that is capable of being used to perform the claimed method and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teachings of Locklear as a whole, effectively providing a method of use enabling a user to operate the decoration assembly so as to properly replace the decoration assembly with a different decoration assembly. Furthermore, Lockwood does in fact teach that the housing houses both water and fish (aquarium). Accordingly it would have been obvious to one of ordinary skill in the art to have removed the fish and the water from the housing in order to effectively clean the fish tank without damaging the fish therein and further to provide fresh water to the housing.

In re claim 17, Locklear further teaches the decorative elements are one or more of plants, rocks, sunken ships, treasure chests, statues, signage, and castles (plants as seen in fig. 4 for instance).

Claim(s) 6, 8, 11-12, 15-16, 19 are rejected under 35 U.S.C. 103 as obvious over US 2009/0114162 to Locklear (Previously cited in applicants IDS filed 9/28/2018) in view of DE 20207159 (provided herein, see English translation provided herein, hereafter referred to as DE ‘159).
In re claim 6, Locklear teaches a method for decorating or redecorating a housing while overcoming the prior art problems of many individuals lacking the creativity or know-how to decorate an aquarium; 
the stirring of loose gravel when adding or moving decor alters the environment and creates a toxic environment by causing high levels of ammonia gas and nitrates to be released into the aquarium water when stirring the gravel; wherein high gaseous levels, which emanate from waste from fish or animals in the aquarium and food particles not consumed that naturally break down in the material placed on the base of the aquarium, often damages the protective body-coating of fish and their delicate fins, wherein the harsh nature of the gases leads to the onset of disease to the fish contained in the aquarium, and commonly leads to fish dying soon after being exposed to such gases (note that the above recitation of the preamble has not been given patentable weight and does not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; and, Ex parte Masham, 2 USPQ2nd 1647.  See MPEP 2114.  Also see MPEP 2111.02 “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)”);
 the housing including a bottom for defining an inner surface area and at least one sidewall (the aquarium of Locklear, see fig. 4)
the method comprising the steps of: 
accessing a decorative ornament assembly having a visual design (Fig. 1-5), the decorative ornament assembly creating an environmental theme (Fig. 1-5) and including a base 1 and one or more decorative elements 40, 50-51, 52, 38, Fig 2a-5, the base having a bottom as well as an outer periphery, the base forming a solid structure to which said one or more decorative elements are affixed in position thereon and upwardly extend therefrom (50 in figure 3a, 51 in figure 3b, 40-52-38 in figure 3c; 40 in figure 4 and 50-51 in figure 5), at least one of said decorative elements being spaced from said outer periphery of said base (see positions in figures 3a-5), the bottom of the base 1 having the same size and shape as that of the bottom inner surface area of the housing (Fig. 4 # 100); 
said ornament assembly being located inside said housing such that the bottom inner surface area of said housing is entirely covered by the bottom of said ornament assembly base with the outer periphery of the ornament assembly base slidably abutting said at least one sidewall of the housing (Fig. 4); 
removing said ornament assembly from said housing by grabbing said at least one of said decorative elements spaced from said base outer periphery in order to lift out said ornament assembly (Para 48, Figure 5 #50-51); cleaning the housing and ornament assembly with a gravel cleaner wherein the operation of the gravel cleaner is improved because the base is solid without any loose gravel, and keeping the cleaned ornament assembly in the housing (para 0027, 0037, abstract) or redecorating by 
wherein the above steps of the claimed method overcome the above-identified prior art problems of creating a desired decorative environment, cleaning an aquarium without harming the fish or reptiles, and decorating or redecorating the decorative environment; wherein the decorative environment overcomes the difficulties that individuals have in achieving an acceptable decor; and wherein the housing and ornament assembly is useable in a non-aquarium environment by not using water and fish or reptiles in the housing (note that these limitations are taught according to the above identified teachings of the prior art to Locklear and don’t further add to the claimed invention any patentable step).
MPEP2112.02 Section I recites and is applicable as follows:
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).”  In this instance, whatever Locklear discloses as used to “clean” the gravel is considered a gravel cleaner.
If for any reason it can be interpreted that Locklear fails to explicitly disclose the positive recitation of a method, including the cleaning with the gravel cleaner, the following applies.
Locklear teaches all aspects of a device that is capable of being used to perform the claimed method and therefore it would have been obvious to one of ordinary skill in the art at the time the 
Locklear is silent about decorative elements depending from the base without the aid of a separate supporting structure that extends a substantial distance or completely through the base.
DE ‘159 teaches a decoration for an aquarium including a base (3) and one or more decorative elements (5, 13, 14) depending from the base without the aid of supporting structures that extends a substantial distance or completely through the base (see figs. and para 0014-0015).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the connection of the decorative elements of Locklear to the base such that they are free of supporting structures extending through the base, as taught by the connection of DE ‘159, since gluing (for instance) will allow for cheap, quick, easy connection of the elements. 
In re claim 8, Locklear teaches the method of claim 7.  Locklear further teaches further including the steps of: 
selecting a second decorative ornament assembly having a second design (mere duplication/ different ornament arrangements as taught by Locklear figure 2a-5) that is the same as or different from said first decorative ornament assembly or replacement decorative ornament assembly, said second decorative ornament assembly creating an environmental theme and including a base 1 and one or more decorative elements (Fig. 2a-5), the base having a bottom as well as an outer periphery, the base of the second ornament assembly forming a solid structure to which said one or more decorative elements are affixed in position thereon and upwardly extend therefrom (Fig. 2a-5);
 at least one of said decorative elements being spaced from said outer periphery of said base, the bottom of the second ornament assembly base having the same size and shape as that of the bottom inner surface area of the housing (Fig. 4); and 

adding said one or more fish or animals back into the housing (as outlined in the rejection of claim 7 above).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided a plurality of bases with different designs as taught by Locklear in order to provide seasonal ornamentation, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Locklear is silent about decorative elements depending from the base without the assistance of a separate supporting structure that extends a substantial distance or completely through the base.
DE ‘159 teaches a decoration for an aquarium including a base (3) and one or more decorative elements (5, 13, 14) depending from the base without the aid of supporting structures that extends a substantial distance or completely through the base (see figs. and para 0014-0015).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the connection of the decorative elements of Locklear to the base such that they are free of supporting structures extending through the base, as taught by the connection of DE ‘159, since gluing (for instance) will allow for cheap, quick, easy connection of the elements. 

In re claim 11, Locklear teaches a method for decorating or redecorating a housing 100 while overcoming the prior art problems of many individuals lacking the creativity or know-how to decorate an aquarium in a décor acceptable to them; the stirring of loose gravel when adding or moving decor alters the environment and creates a toxic environment by causing high levels of ammonia gas and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)”); 
the housing 100 including a bottom for defining an inner surface area and at least one sidewall, the method comprising the steps of:
 accessing a decorative ornament assembly (Fig. 2a-5) having a visual design, the decorative ornament assembly creating a unique environmental theme and including a base 1 and one or more integral decorative elements (Fig. 2a-5), the base having a bottom as well as an outer periphery, the base the one or more decorative elements forming a solid structure to which said one or more decorative elements are affixed in position thereon and upwardly extend from the top of the base (Fig. 2a-5 # 40, 50-51, 52, 38), at least one of said decorative elements being spaced from said outer 
said ornament assembly being located inside said housing such that the bottom inner surface area of said housing is entirely covered by the bottom of said ornament assembly base with the outer periphery of the ornament assembly base slidably abutting said at least one sidewall of the housing (Fig. 4); 
removing said ornament assembly and integral base from said housing by grabbing said at least one of said decorative elements spaced from said base outer periphery in order to lift out said solid base and integral ornament assembly (para 48); 
cleaning the housing and ornament with a gravel cleaner (Para 27, 37) wherein the operation of the gravel cleaner is improved because the base is solid without any loose gravel, keeping the cleaned ornament assembly with the integral base in the housing (para 0027, 0037, abstract) or redecorating by removing the decorative ornament assembly with integral base and placing a different decorative ornament assembly with an integral base in the housing (see figs./abstract/para 0027, different decorating assemblies are available, a new assembly can be placed in the housing, décor as per fig. 4 vs as per fig. 5 for instance); 
wherein the above steps of the claimed method address and overcome the above-identified prior art problems of creating a desired decorative environment, cleaning an aquarium without harming the fish or animals, and decorating or redecorating the decorative environment after cleaning the ornament assembly with integral base and housing; wherein the decorative environment overcomes the difficulties that individuals have in achieving an acceptable decor; and wherein the housing and ornament assembly is useable in a non-aquarium environment by not using water and fish or animals in the housing (note that these limitations are taught according to the above identified teachings of the prior art to Locklear and don’t further add to the claimed invention any patentable step).

“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).”  In this instance, whatever Locklear discloses as used to “clean” the gravel is considered a gravel cleaner.
If for any reason it can be interpreted that Locklear fails to explicitly disclose the positive recitation of a method, including the cleaning with the gravel cleaner, the following applies.
Locklear teaches all aspects of a device that is capable of being used to perform the claimed method and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teachings of Locklear as a whole, effectively providing a method of use enabling a user to clean with a gravel cleaner. 
If for any reason it can be interpreted that Locklear fails to explicitly disclose the positive recitation of a method, including the removing said one or more fish from said housing; and removing the water from said housing prior to cleaning;6Docket No. 8765041CON2 16/028,895and replacing the one or more fish or animals and water after replacing the base, the following applies.
Locklear teaches all aspects of a device that is capable of being used to perform the claimed method and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teachings of Locklear as a whole, effectively providing a method of use enabling a user to operate the decoration assembly so as to properly replace the decoration assembly with a different decoration assembly. Furthermore, Lockwood does in fact teach that the housing houses both water and fish (aquarium). Accordingly it would have been obvious to one of ordinary skill in the art to have removed the fish and the water from the housing in order to 
Locklear is silent about decorative elements depending from the base without the aid of a separate supporting structures that extends a substantial distance or completely through the base.
DE ‘159 teaches a decoration for an aquarium including a base (3) and one or more decorative elements (5, 13, 14) depending from the base without the aid of supporting structures that extends a substantial distance or completely through the base (see figs. and para 0014-0015).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the connection of the decorative elements of Locklear to the base such that they are free of supporting structures extending through the base, as taught by the connection of DE ‘159, since gluing (for instance) will allow for cheap, quick, easy connection of the elements. 
In re claims 12, 15 Locklear as modified by DE ‘159  further teaches the base of the decorative ornament assembly including one or more of gravel, sand, marbles, stones, plastic, or paper (para 0033).
In re claims 16, 19 Locklear as modified by DE ‘159  further teaches the decorative elements are at least one or more  of plants, rocks, sunken ships, treasure chests, statues, signage, and castles (plants as seen in fig. 4 for instance).

Claims 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Locklear in view of US RE39379 to Wechsler and DE 20207159 (provided herein, see English translation provided herein, hereafter referred to as DE ‘159).
In re claim 10, Locklear teaches a method for decorating and cleaning a housing 100; the housing including a bottom having an inner surface area and a plurality of sidewalls, the method comprising the steps of: accessing a decorative ornament assembly (Fig. 2a-5), each decorative ornament assembly including a base 1 and one or more decorative elements (Fig. 2a-5 # 40, 50-51, 52, 
removing the decorative ornament assemblies from said housing by grabbing said respective at least one of said decorative elements (Para 48) of the decorative ornament assemblies located spaced from said base outer periphery in order to lift out said ornament assembly; and removing the water from said housing; cleaning the housing, and replacing the decorative ornament assembly; 
Locklear is silent as to first and second decorative ornament assemblies, the bottom of the bases of the first and second decorative ornament assemblies having, when placed adjacent or abutting one another, the same size and shape as that of the bottom wall inner surface area of the housing; the adjacent decorative ornament assemblies creating a unique environmental theme; said first and second ornament assemblies being located inside said housing and adjacent or abutting each other such that the bottom inner surface area of said housing is entirely covered by the bottom of said first and second ornament assembly bases with the outer periphery of each respective ornament assembly base slidably abutting the plurality of sidewalls of the housing;  removing the first and second decorative ornament assemblies from said housing by grabbing said respective at least one of said decorative elements of each of said first and second decorative ornament assemblies located spaced from said base outer periphery in order to lift out said ornament assembly; and removing the water from said housing; cleaning the housing, and replacing the first and second decorative ornament assemblies; wherein the first and second decorative ornament assemblies when adjacent or abutting each other form a single base.  
Wechsler teaches a system, within the same field of endeavor, wherein the method further includes both the first and second ornament assemblies are inserted within the housing together (Col 9-
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the singular ornament assembly as taught by Locklear as being first and second ornament assemblies positioned adjacent to each other as taught by Wechsler in order to increase the modularity of the device and support various alternative decorations simultaneously within the housing for added enjoyment, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ177,179 and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co. v. Bemis Co., 193 USPQ.
Locklear is silent about decorative elements depending from the base without the aid of a separate supporting structures that extends a substantial distance or completely through the base.
DE ‘159 teaches a decoration for an aquarium including a base (3) and one or more decorative elements (5, 13, 14) depending from the base without the aid of supporting structures that extends a substantial distance or completely through the base (see figs. and para 0014-0015).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the connection of the decorative elements of Locklear to the base such that they are free 
In re claim 14, Locklear as modified by Wechsler and DE ‘159 further teaches the base of the decorative ornament assembly including one or more of gravel, sand, marbles, stones, plastic, or paper (para 0033).
In re claim 18, Locklear as modified by Wechsler and DE ‘159 further teaches the decorative elements are at least one or more of plants, rocks, sunken ships, treasure chests, statues, signage, and castles (plants as seen in fig. 4 of Locklear for instance).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6-9, 11-13, 15-17, 19  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6-9, 11-13, 15-17, 19 of copending Application No. 16110135 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 14, 18 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10, 14, 18 of copending Application No. 16110135 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the encompass similar well known subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 

Response to Arguments
Applicant's arguments filed 01/16/2022 have been fully considered but they are not persuasive. 
With regards to applicant arguments in reference to the 112a rejections, it is noted that the added limitations clarify the written description and match the original disclosure, thus the rejection has been dropped. It is noted however that claim 7 has not been amended accordingly and thus the rejection for claim 7 is maintained.

With regards to applicant arguments in reference to the preamble, the arguments have been addressed in the non-final dated 02/18/2020, thus please see non-final rejection.
It is noted that the structural elements of the preamble, for instance the housing are taught by Locklear as outlined above. 
A preamble such as: “A method of decorating or redecorating a gravel free aquarium including a housing having a bottom for defining an inner surface area and at least one sidewall, wherein the housing does not contain gravel therein, the method comprising the steps of” would overcome the current 112b rejections. The criticality of the gravel free aquarium is well established in the specification.

With regards to applicant arguments in reference to Locklear failing to teach “decorative elements depending from the base without the aid of supporting structures that extends a substantial distance or completely through the base” it is noted that the arguments are moot due to the new grounds of rejection above. 

With regards to claim 7, and arguments that Locklear fails to teach decorative elements depending from the base without the aid of supporting structures, the arguments have been addressed in the Non-final dated 07/28/2021, and are reproduced below. Further arguments in regard to the gravel cleaner are additionally reproduced below.

Applicant argued that, Locklear fails to teach “one or more decorative elements affixed in position thereon”. “This limitation is not taught or suggested by Locklear because the term |“thereon” requires that the decorative elements are on the base and depend upwardly therefrom. This is not found in Locklear because the decorative elements extend through or mostly through the base and are kept in place by a separate supporting structure”. “With regard to the Examiner’s assertion (QA, 12) that elements 50 and 51 of Locklear meet the above limitation, the Examiner is incorrect because in both Figures 3a and 3b of Locklear, the ornamental element is not located “thereon” the base, but rather is located “within” the base where it is fixed in position by the aid of a separate supporting structure.”
This is not found persuasive because the one or more decorative elements of Locklear are on the base. See figs. 3A-3C, 5 for instance. Looking at fig. 5 for example, 50 can be considered the decorative element and is clearly on the base as illustrated, the bottom of the circular 50 is on the base of 1. The fact that it discloses additional structure not claimed (portions of the decorative element through the base) is irrelevant, especially with “comprising” limitation, the art still comprises decorative element “thereon”. Further the decorative element can be considered a combination of 40 and 50, looking at fig. 3C 40 is clearly on the base.
Further, in response to applicant’s arguments that Locklear teaches separate structure to aid the decorative element this is not found persuasive because the decorative element, for instance when considered to be 50 is held in place only by 50, there is no separate support structure in addition to itself. Further, even if considering the decorative element to be a combination of 40 and 50, again since both are considered the decorative element there is no other separate supporting element.

Applicant further argued that, “With regard to the Examiner’s assertion (OA, 12-15) that the limitation relating to the operation of the gravel cleaner being improved; is met by Locklear’s paras 27, 37 and the Abstract, the Examiner is incorrect because Locklear does not mention a gravel cleaner or making a gravel cleaner work better. Nor does Locklear even refer to stirring gravel. With regard to the Examiner’s assertion that anything can be a gravel cleaner, this is not correct because a gravel cleaner for an aquarium is a specific structure known to those of ordinary skill in the art.”
This is not found persuasive because no structure is given in the claims for a gravel cleaner. Numerous devices in the art can clean gravel. Any number of fish tank cleaners and products will clean gravel. If applicant intends for the gravel cleaner to have a specific structure, such as a vacuum, applicant must claim it as such.
 In response to applicant argument that Locklear fails to improve the operation of the gravel cleaner, this is not found persuasive because this is a resultant variable. The claims state the improvement is a result of the lack of loose gravel, since Locklear does not have loose gravel his cleaning functionality will be improved in the same manner as applicants. Applicant is not claiming an improved cleaner, merely that cleaning is improved because of a resultant structure, a structure that is disclosed by Locklear. 
In response to applicant argument that Locklear fails to teach stirring of loose gravel, it is again noted that recitations in the preamble are not given patentable weight. Furthermore how can the stirring of loose gravel occur in applicant’s own invention when claim 6 clearly states “the base is solid without any loose gravel”. 

Applicant further argued that, “Weschler relates to joining sections to create a single support element. In Applicant’s invention, the decorative elements depend from the surface of the base. In Weschler, the decorative elements depend from a grid or grids below the surface of the base, which is wholly unrelated to the claimed invention.”


It is noted that the statutory double patenting rejections are also overcome for claims 10 and dependents thereof. It is further noted that the statutory double patenting rejection of claims 6, 7, and 11 (and dependents thereof) has been reapplied due to amendments in the 16110135 application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619